Mr. Justice McBride
delivered the opinion of the court.
1. At the beginning of this case we are met by the objection that the court erred in admitting evidence of the assaults upon Hermann and Chong. We think the evidence was properly admitted. Three offenses committed in the same locality, each succeeding the other at short intervals, upon persons engaged in selling articles of merchandise of practically the same character, and in substantially the same manner, with the same kind of a weapon, and that, a novel and unusual one, would suggest to the ordinary reasonable mind that they were the offspring of *559the same brain, and were planned and executed by the same person. Perhaps, taken alone, they would not be sufficient to justify a conviction, but, when taken with defendant’s statement to Chong that he had “knocked over a number of your kind,” his possession of the watches, which had been seen in Neuman’s store from a few days to a month'previously, and his contradictory statements as to where he obtained them, we think there was sufficient evidence to justify the verdict of the jury, and the testimony objected to was properly admitted. The admission of this testimony is in harmony with the case of State v. O’Donnell, 36 Or. 222 (61 Pac. 892) ; State v. Finch, 54 Or. 482 (103 Pac. 505) ; State v. Germain, 54 Or. 395 (103 Pac. 521). The decisions of other courts on this subject are so inharmonious that we do not undertake the task of attempting to reconcile them. The many appeals pending in this court, and the pressing necessity of disposing of its rapidly accumulating business render impracticable an opinion fully discussing every phase in which this subject has been presented in the remarkably able brief submitted by counsel for defendant. While it has been thoroughly considered, we are forced to content ourselves with a bare statement of our conclusions.
2. Another objection urged was the admission of the testimony of Thomas Kinney, who testified before the grand jury under the name of Thomas Leondor. Upon the trial in the circuit court he testified that he was a member of an acrobatic trio known as the “Leondor Bros. Trio,” that his true name was Kinney, but that he was also known as Thomas Leondor. It appeared from the testimony that the saloon where he was employed was known as “Leondor Bros. Saloon,” and, as it is shown that defendant was in this place much of the time for a day or two before his arrest, it is evident that giving witness a name that he had commonly gone by, and by which the saloon where he was employed was known, did *560not in any way mislead the defendant as to his identity; and, the object of placing the name of a witness upon the indictment being only to identify the particular person who testified before the grand jury, any name assumed by him will satisfy the substantial requirements of this statute.
The judgment of the lower court will be affirmed.
Affirmed.